Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 22-33 in the reply filed on March 4, 2022 is acknowledged.
Claims 34-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Paragraph 0055, FIG. 6:
112c, 112e: cooling holes;
120e: outlet;
134c: inlet;
120d: outlet;
134a: inlet;
Paragraph 0058, FIG. 6:
120b: outlets. 
	Paragraph 0066, FIG. 9:
.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the at least one inlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 recites inter alia: “a first inlet and a second inlet.”  It is 
Similarly, claim 25 recites the limitation "the at least one outlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 recites inter alia: “a first outlet and a second outlet.”  It is unclear if claim 25 is referencing one or more of the first and second outlets of claim 22 or a different outlet.
Claim 25 recites the limitation "the inlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 recites inter alia: “a first inlet and a second inlet.”  It is unclear if claim 25 is referencing the first or the second inlet of claim 22, or a different inlet. 
Similarly, claim 25 recites the limitation "the outlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 recites inter alia: “a first inlet and a second outlet.”  It is unclear if claim 25 is referencing the first or the second outlet of claim 22, or a different outlet.
 Claim 26 recites the limitation "the inlet" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 recites inter alia: “a first inlet and a second inlet.”  It is unclear if claim 26 is referencing the first or the second inlet of claim 22, or a different inlet. 
Similarly, claim 26 recites the limitation "the outlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 recites inter alia: “a first inlet and a second outlet.”  It is unclear if claim 26 is referencing the first or the second outlet of claim 22, or a different outlet.
Claim 27 recites the limitation "the outlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 recites inter alia: “a first inlet and a second outlet.”  It is unclear if claim 27 is referencing the first or the second outlet of claim 22, or a different outlet.
Claim 30 recites the limitation "the outlet" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 recites inter alia: “a first inlet and a second outlet.”  It is unclear if claim 30 is referencing the first or the second outlet of claim 22, or a different outlet.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-26, 28-29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,280,763 B2 (Torkaman et al. hereinafter) in view of United States Patent Application Publication No. 2006/0171807 A1 (Lee hereinafter).

For claim 22, Torkaman et al. show a row of cooling holes in FIG. 2 and FIG. 5B but not necessarily the second inlet of the second cooling hole being formed interiorly of the first outlet of the first cooling hole at the heated surface 24.
	Lee teaches in at least FIG. 8-9 and paragraphs 0031-0036 a coverage array of cooling holes for a turbine component, wherein an inlet of one cooling hole is formed interiorly of an outlet of an adjacent cooling hole. See FIG. 1 below.  The array of cooling holes provides a coverage area on the surface of the airfoil which occupies approximately 35 percent (paragraph 0032) of the local surface; the coverage area being a design variable for the particular airfoil (see paragraph 0035).  
	 


    PNG
    media_image1.png
    622
    503
    media_image1.png
    Greyscale

FIG. 1. U.S. 2006/0171807 A1 (Lee) Annotated 

Because Torkaman et al. provide for angled film cooling holes on a turbine blade, and Lee show angled film cooling holes on a turbine blade arranged in an array such that the inlet of one cooling hole is formed interiorly of an outlet of an adjacent cooling hole for the purpose of providing a film cooling hole coverage area over a surface, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the row of cooling holes of Torkaman et al. to have multiple rows of cooling holes tightly spaced, where the inlet of one cooling hole is formed interiorly of an outlet of an adjacent cooling hole, for the purpose of providing a film cooling surface 

	For claim 23, the set of cooling holes in Lee are formed in a patterned layout (see FIG. 8).
	For claim 24, as best seen in the cross-sectional view of FIG. 8 of Lee, the geometric centers of the overlapping inlet and outlet are aligned.
	For claim 25, Torkaman et al. disclose at least one connecting passage 30a extending between the at least one inlet 32 and the at least one outlet 34 to define a passage centerline and a downstream flow direction from the inlet to the outlet. See FIG. 3-4.
	For claim 26, Torkaman et al. disclose the connection passage 30a comprising a metering section 48 fluidly coupled to the inlet 32 and a diffusing section 40, downstream of the metering section 48, and fluidly coupling the metering section 48 to the outlet 34.
For claim 28, the Torkaman et al. passage centerline at the diffusing section 40 forms an exit angle with the heated surface that is less than an entrance angle with the heated surface formed by the passage centerline of the metering section 48.   Note FIG. 3 and the angle (alpha) necessarily larger than the angle between diffusing section 40 and outlet 34.
For claim 29, the Torkaman et al.  metering section 48 has a constant cross-sectional area (see col. 6, lines 31-33).
	For claim 32, both Torkaman et al. and Lee are airfoils.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torkaman et al. in view of Lee as applied to claim 26 above, and further in view of United States Patent No. 4,705,455 (Sahm et al. hereinafter).

Sahm et al. however, teach a diffused cooling hole for a turbine airfoil having a hood 70 at the diffusing section 46, defined at least in part by the wall 20 and covering at least a portion of the diffusing section 46 prior to the outlet 60.  See at least FIG. 3.  The hood 70 prevents cooling fluid from leaving the hole through a direct path from the metering section 44 thereby increasing the heat transfer properties.  See at least column 7, lines 49-58.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a hood as taught in Sahm et al. to the diffused cooling holes of Torkaman et al. in view of Lee in order to improve the heat transfer properties by precluding a direct efflux of cooling fluid from the cooling passage.  

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torkaman et al. in view of Lee as applied to claim 32 above, and further in view of United States Patent No. 7,708,525 B2 (Cherlois et al. hereinafter).
Torkaman et al. and Lee teach a turbine blade having the cooling holes located on airfoil but not on the platform.
Cherlois et al. is one example of a turbine blade having film cooling holes on the platform for the
purpose of film cooling the platform.
Because Torkaman et al. and Lee are directed to film cooling holes on an airfoil, and Cherlois et al. further teach the use of film cooling holes on a platform of an airfoil for film cooling the platform, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the Torkaman et al. and Lee cooling holes to be on the .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 25, 26, 27, 28, 29, 30, 31, 32 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6, 8, 9, 10 and 11, respectively of U.S. Patent No. 10,822,958 in view of United States Patent Application Publication No. 2006/0171807 A1 (Lee hereinafter).   
Instant Application Claims
U.S. Patent No. 10,822,958
22. A component for a turbine engine which generates a hot gas fluid flow, and provides a cooling fluid flow, comprising: a wall separating the hot gas fluid flow from the cooling fluid flow and having a heated surface along which the hot gas fluid flow flows and a cooled surface facing the cooling fluid flow; a set of cooling holes comprising at least a first cooling hole 

and a second cooling hole, each of the first and second cooling holes comprising a first inlet and a second inlet, each located at the cooled surface, and a first outlet and a second outlet each located at the heated surface, with the first and second outlets each 

defining a modified outlet shape having: an expansion section having an increasing width, and a constant section downstream of the expansion section and having a constant width, 


wherein the second inlet at the cooled surface is formed interiorly of the first outlet at the heated surface.





at least one inlet at the cooled surface, at least one outlet at the heated surface, with the outlet 


defining a modified outlet shape having: an expansion section having an increasing width, a constant section downstream of the expansion section and having a constant width, and a contraction section downstream of the constant section and having a decreasing width.

further comprising at least one connecting passage extending between the at least one inlet and the at least one outlet to define a passage centerline and a downstream flow direction from the inlet to the outlet.
3. The component of claim 1 
further comprising at least one connecting passage extending between the at least one inlet and the at least one outlet to define a passage centerline and a downstream flow direction from the inlet to the outlet.
26. The component of claim 25, 
wherein the connecting passage comprises a metering section fluidly coupled to the inlet and a diffusing section, downstream of the metering section, and fluidly coupling the metering section to the outlet.
4. The component of claim 3 
wherein the connecting passage comprises a metering section fluidly coupled to the inlet and a diffusing section, downstream of the metering section, and fluidly coupling the metering section to the outlet.
28. The component of claim 26, 
wherein the passage centerline at the diffusing section forms an exit angle with the heated surface that is less than an entrance angle with the heated surface formed by the passage centerline of the metering section.
5. The component of claim 4 
wherein the passage centerline at the diffusing section forms an exit angle with the heated surface that is less than an entrance angle with the heated surface formed by the passage centerline of the metering section.
29. The component of claim 23, 
wherein the metering section has a constant cross- sectional area.
6. The component of claim 4 
wherein the metering section has a constant cross-sectional area.
30. The component of claim 22, 
wherein the outlet further comprises a second expansion section located downstream of the constant section.
8. The component of claim 1 
wherein the outlet further comprises a second expansion section located downstream of the constant section.
31. The component of claim 30, 
wherein the second expansion section comprises a continuously increasing width.
9. The component of claim 8 
wherein the second expansion section comprises a continuously increasing width.
32. The component of claim 22, wherein the component is an airfoil.
10. The component of claim 1 wherein the component is an airfoil.

11. The component of claim 10 wherein the wall forms a platform for the airfoil.


	As seen above, the independent claim 22 of the instant application recites all the subject matter of claim 1 of the parent case, and application claim 22 additionally recites a second cooling hole having a second inlet and the second inlet at the cooled surface is formed interiorly of the first outlet at the heated surface.
	However, such an overlapping arrangement is known in Lee.   Lee teaches in at least FIG. 8-9 and paragraphs 0031-0036 a coverage array of cooling holes for a turbine component, wherein an inlet of one cooling hole is formed interiorly of an outlet of an adjacent cooling hole. See FIG. 2 below.  The array of cooling holes provides a coverage area on the surface of the airfoil which occupies approximately 35 percent (paragraph 0032) of the local surface; the coverage area being a design variable for the particular airfoil (see paragraph 0035).  

    PNG
    media_image1.png
    622
    503
    media_image1.png
    Greyscale

FIG. 2. U.S. 2006/0171807 A1 (Lee) Annotated 

Because the Patent claims already provide for a cooling hole on a turbine blade, and Lee show angled film cooling holes on a turbine blade arranged in an array such that the inlet of one cooling hole is formed interiorly of an outlet of an adjacent cooling hole for the purpose of providing a film cooling hole coverage area over a surface, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Patent claims have multiple rows of cooling holes tightly spaced, where the inlet of one cooling hole is formed interiorly of an outlet of an adjacent cooling hole, for the purpose of providing a film cooling surface area, thus providing increased .  

Claims 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of U.S. Patent No. 10,822,958 in view of United States Patent Application Publication No. 2006/0171807 A1 (Lee hereinafter), as applied to claim 26 above, and further in view of United States Patent No. 4,705,455 (Sahm et al. hereinafter).
Torkaman et al. in view of Lee do not appear to teach the diffusing section terminating in a hood defined at least in part by the wall and covering at least a portion of the diffusing section prior to the outlet.  
Sahm et al. however, teach a diffused cooling hole for a turbine airfoil having a hood 70 at the diffusing section 46, defined at least in part by the wall 20 and covering at least a portion of the diffusing section 46 prior to the outlet 60.  See at least FIG. 3.  The hood 70 prevents cooling fluid from leaving the hole through a direct path from the metering section 44 thereby increasing the heat transfer properties.  See at least column 7, lines 49-58.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a hood as taught in Sahm et al. to the diffused cooling holes of Torkaman et al. in view of Lee in order to improve the heat transfer properties by precluding a direct efflux of cooling fluid from the cooling passage.  


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799